DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,844,461 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the “subject in need of treatment” of the reference patent embraces the instant “subject in need of treatment” in view of column 2, lines 6-54 and column 13, line 16 to column 14, line 41, used to show the metes and bounds of the “subject in need of treatment”.
Claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,258,638 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by claims 1-20 of U.S. Patent No. 10,258,638 B2.
Claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,925,888 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the “subject in need of treatment” of the reference patent embraces the instant “subject in need of treatment” in view of column 2, lines 26-48 and 52-60; column 13, lines 5-45; and column 11, line 31 to column 12, line 48, used to show the metes and bounds of the “subject in need of treatment”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 79, 90, and 101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The text “a dosage of 0.5 mg, about 0.5 mg…from 0.5 mg per day to 6800 mg” reads upon an improper Markush group as the last two embodiments recited are not separated by the term “or”. When materials recited in a claim are so related as to constitute a proper Markush group, they may be recited in the conventional manner, or alternatively.  For example, if "wherein R is a material selected from the group consisting of A, B, C and D" is a proper limitation, then "wherein R is A, B, C or D" shall also be considered proper.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory b01asis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 78-79, 81, 83-84, 88-90, 92, 94-95, 99-101, 103, 105-106, and 110 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Yoshino, Jun, et al. "Nicotinamide mononucleotide, a key NAD+ intermediate, treats the pathophysiology of diet-and age-induced diabetes in mice." Cell metabolism 14.4 (2011): 528-536 (Yoshino) in view of Guo, Jun, et al. "Impaired neural stem/progenitor cell proliferation in streptozotocin-induced and spontaneous diabetic mice." Neuroscience research 68.4 (2010): 329-336 (Guo).
Yoshino teaches that nicotinamide mononucleotide (NMN), a product of the NAMPT reaction and a key NAD+ intermediate, ameliorates glucose intolerance by restoring NAD+ levels in HFD-induced T2D (Type 2 diabetes) mice (page 528, Summary). NMN also enhances hepatic insulin sensitivity and restores gene expression related to oxidative stress, inflammatory response, and circadian rhythm, partly through SIRT1 activation. Furthermore, NAD+ and NAMPT levels show significant decreases in multiple organs during aging, and NMN improves glucose intolerance and lipid profiles in age-induced T2D mice. Yoshino teaches that these findings provide critical insights into a potential nutriceutical intervention against diet- and age-induced T2D. Yoshino further teaches that NMN was intraperitoneally administered NMN at the dose of 500 mg/kg body weight/day (page 535, Animal Experimentation). 
Guo teaches that diabetes mellitus is associated with adverse complications in many organ systems including the brain (Abstract). Accumulating evidence indicates that diabetes, regardless of its type, impairs adult neurogenesis in the dentate gyrus (DG) of the hippocampus (HPC). Guo teaches that neural stem/progenitor cell (NSC/NPC) proliferation, as revealed by BrdU-labeled cells, was markedly decreased in the subgranular zone of the DG in STZ-treated diabetic mice. A similar reduction of NSC/NPC proliferation was seen in the subventricular zone (SVZ). Reduced DG and SVZ cell proliferation was also found in diabetic NOD mice, a model of spontaneous diabetes, and the reduction was attenuated by bilateral adrenalectomy (Adx). Adx did not alter blood glucose or insulin levels in either prediabetic or diabetic NOD mice, but Adx partly increased mRNA levels of hippocampal and SVZ brain-derived neurotrophic factor (BDNF), a crucial regulator of NSC/NPC proliferation. Moreover, NOD and NOD/SCID mice showed a more rapid reduction of NSC/NPC proliferation than C57BL/6 mice in response to diabetes. Thus, Guo concludes that diabetes inhibits cell proliferation in both the SVZ and HPC, and inhibition was associated with elevated glucocorticoid levels and reduced BDNF expression.
As evidenced by Guo, age-induced T2D in an age-associated defect in NSPC functionality. Thus, Yoshino teaches a method for treating age-induced T2D (e.g., an age-associated defect in NSPC functionality) comprising parenterally (e.g., intraperitoneally) administering NMN at the dose of 500 mg/kg body weight/day to a subject in need of treatment (e.g., age-induced T2D mice). Regarding claims 89-90, 92, 94-95, and 99, reduction of age-associated decrease in a NSPC population in a subject in need of treatment would be an inherent result of the active methodological steps of Yoshino. Likewise, regarding claims 100-101, 103, 105-106, and 110, promotion of NSPC proliferation in a subject in need of treatment would be an inherent result of the active methodological steps employed by Yoshino. Yoshino teaches all of the instantly claimed elements. Thus, claims 78-79, 81, 83-84, 88-90, 92, 94-95, 99-101, 103, 105-106, and 110 are anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 82, 93, and 104 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoshino, Jun, et al. "Nicotinamide mononucleotide, a key NAD+ intermediate, treats the pathophysiology of diet-and age-induced diabetes in mice." Cell metabolism 14.4 (2011): 528-536 (Yoshino) as applied to claims 78-79, 81, 83-84, 88-90, 92, 94-95, 99-101, 103, 105-106, and 110 above, and further in view of Ghorbani, Fatemeh. "The inhibitory Effects of nucleosides." Nicotinamide Adenine Dinucleotide, Adenosine 5 (1821): 182-198 (Ghorbani) and Bloom, Arnold. "Oral therapy in diabetes." Journal of the Royal College of Physicians of London 7.1 (1972): 61 (Bloom) in combination.
Yoshino differs from the instantly claimed invention in that Yoshino of does not teach the oral administration of NMN; however, this deficiency would have been obvious in view of the teachings of Ghorbani and Bloom in combination.
Ghorbani teaches in previous studies it has been demonstrated that oral administration of NMN is safe even in high doses and also it exhibited a wide variety of biological activities (page 194).
Bloom teaches that oral therapy for diabetes came into general use in 1956 and tolbutamide was one of the first drugs used (page 61). Since then, this type of treatment has been extended by the use of other compounds in the sulphonylurea group and by the introduction of the biguanides (see Table 1). Bloom teaches that the incidence of adverse effects in patients taking oral hypoglycaemic agents is remarkably low (page 63). Bloom further teaches oral hypoglycaemic tablets or capsules for treating diabetic patients (page 67).
In determining the differences between the prior art and the claims, the question under 35 U.S.C. 103 is not whether the differences themselves would have been obvious, but whether the claimed invention as a whole would have been obvious. Stratoflex, Inc. v. Aeroquip Corp., 713 F.2d 1530, 218 USPQ 871 (Fed. Cir. 1983); Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983).
In the instant case, the references may be combined to show obviousness because Yoshino, Ghorbani, and Bloom are each drawn to NMN and/or treating diabetes. They are from the same field of endeavor, and/or are reasonably pertinent to a method of treating age-associated defects in neural stem/progenitor cell (NSPC) functionality in a subject, reducing age-associated decrease in a neural stem/progenitor cell (NSPC) population in a subject, or promoting neural stem/progenitor cell (NSPC) proliferation in a subject comprising: administering to a subject in need of treatment a pharmaceutically effective amount of nicotinamide mononucleotide (NMN).
In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute intraperitoneal administration of NMN in the method of Yoshino with oral administration of NMN with a reasonable expectation of success in view of the teachings of Ghorbani and Bloom in combination. The simple substitution of one known element for another to obtain predictable results is prima facie obvious. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
In the instant case, all of the instant limitations are disclosed by Yoshino with the exception of orally administering NMN; however, it would have been obvious to substitute/employ oral administration of NMN. As set forth supra, Ghorbani teaches that it has been demonstrated that oral administration of NMN is safe even in high doses. While Bloom teaches that oral therapy for diabetes came into general use in 1956; the incidence of adverse effects in patients taking oral hypoglycaemic agents is remarkably low; and oral hypoglycaemic tablets or capsules for treating diabetic patients.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in treating age-associated defects in neural stem/progenitor cell (NSPC) functionality in a subject, reducing age-associated decrease in a neural stem/progenitor cell (NSPC) population in a subject, or promoting neural stem/progenitor cell (NSPC) proliferation in a subject comprising: orally administering to a subject in need of treatment a pharmaceutically effective amount of nicotinamide mononucleotide (NMN) in the form of tablets or capsules. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
All of the instant limitations are taught by the combination of Yoshino, Ghorbani, and Bloom. A person of ordinary skill in the art would have had a reason to combine the teachings of Yoshino, Ghorbani, and Bloom. A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Yoshino, Ghorbani, and Bloom. Thus, claims 82, 93, and 104 would have been obvious based on the preponderance of the evidence.
Conclusion
Claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 are pending. Claims 78-79, 81-84, 88-90, 92-95, 99-101, 103-106, and 110 are rejected. No claims are allowed.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/